This case is before us upon appellant's motion for rehearing. He urges that we were in error in holding the evidence sufficient because of the fact that the top to a certain kettle which is enumerated as one of the articles of the equipment for making intoxicating liquor, which was found in appellant's possession by the officers, was not found or accounted for. It was stated by a gentleman who examined the equipment in the presence of the jury that the top of the kettle would be necessary in order to make liquor with said equipment. Various parts of said equipment were apparently not in actual use on the day that the officers searched the premises and found same. There was such quantity of affirmative evidence satisfactorily establishing the fact that the manufacture of liquor was being rather extensively carried on on the premises in appellant's possession, that we would not feel inclined to hold said evidence insufficient because the officers did not find and take into their possession the top of the kettle which could easily have been overlooked by them, they not being experts and not knowing the importance that the top of said kettle might play in making the contraband article. *Page 499 
The questions raised in said motion relative to the conflict between the Dean law and the Volstead Act will not be here discussed, because they have been fully settled against appellant in other decisions of this court.
We did not dispose in the original opinion of appellant's application for continuance on account of the absence of witnesses Tackson, Moore and Silby, on the ground of insufficient diligence to procure their presence, but upon the proposition that the testimony alleged to be expected from said witnesses did not appear to us to be such as could have materially affected the result of the trial.
That the liquor found in a bottle in the car of appellant was of the same kind as that in the jugs in his barn, was material matter such is could be testified to by persons having opportunity to make the comparison. We do not understand that ability to testify to such fact called for any question of expert testimony, and believing that we correctly disposed of the case upon the original hearing, appellant's motion for rehearing is overruled.
Overruled.